 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet I



                                       UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

               UNITED STATES OF AMERICA                                 )) JUDGMENT IN A CRIMINAL CASE
                                  V.                                    ) (For Revocation of Probation or Supervised Release)
                                                                        )
                          Andrew Horn                                   )
                                                                        ) Case No. 4:10-cr-00065-BSM-13
                                                                        ) USM No. 25844-009
                                                                        )                                                           Fl           D
                                                                        ) Christophe A. Tarver              !;1'$f~+DJ~!~·~S2~~~~~s-
                                                                                                           Defendant s Attorney
THE DEFENDANT:
                                                                                                                                    DEC 1 7 2019
~ admitted guilt to violation of condition(s)             -~1 3, 4; 6 in part                      of the term of supervision.
~ was found in violation of condition(s) count(s) 1 in part, 5                             after denial of gui~f'i-MES             r. t
                                                                                      --                         By:_--+--· ..,,_,,"-'-t,.--=--:='='""'==-
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                                             Violation Ended
See page 2.




       The defendant is sentenced as provided in pages 2 through _ _8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
!ill'   The defendant has not violated condition(s) .. 1 and 6 in part           and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes 111
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4645                                                            12/04/2019
                                                                                ---------·--------··-····-···--··-··-·-

                                                                                                      D~
                                                                                                       o. fim.:osition
                                                                                                           t           of J1
Defendant's Year of Birth:             1987
                                    -····-----                            ~-·-~.
                                                                           --
                                                                                             "'·
                                                                                ,./"✓-~-----~~'------------------
                                                                                                                 '-.,


City and State of Defendant's Residence:                                                                    Signature of Judge
. Des Arc, AR ·-···-·
                                                                                      Brian S. Miller, United States District Judge
                                                                                                           Name and Title of Judge


                                                                                           \ (_ -\7 - \ ~_,________
                                                                                                                        Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                             Judgment-Page   -=2-    of     8
DEFENDANT: Andrew Horn
CASE NUMBER: 4:10-cr-00065-BSM-13

                                                  ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                  Concluded
1                              The defendant shall not commit another federal, state, or local crime.           08/05/2019

                               - Mr. Horn violated this condition of supervised release

                               when he struck his toddler stepson in the head,knocking the toddler to the

                               ground.



2                              The defendant shall not unlawfully possess or use a controlled substance.        08/28/2019

3                              The defendant shall refrain from excessive use of alcohol and shall not          08/28/2019

                               purchase, possess, use, distribute, or admister any controlled substances

                               except as prescribed by a physician.



4                              The defendant shall not associate with any persons engaged in criminal           08/11/2019

                               activity, and shall not associate with any person convicted of a felony

                               unless granted permission to do so by the probation officer.



5                              The defendant shall notify the probation officer ten days prior to any change    02/16/2019

                               in residence or employment.



6                              The defendant shall participate, under the guidance and supervision of the

                               probation officer, in a substance abuse treatment program

                               - Mr. Horn failed to appear for his scheduled drug test on April 18, April 22,   08/06/2019

                               and August 6, 2019.

                               -On August 28, 2019, Mr. Horn violated this condition of supervised              08/28/2019

                               release when he admitted to falsifying his drug tests since he had began

                               testing at Mid-South Health Systems by placing a water bottle or pill bottle

                               under his genitals.
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 2-- Imprisonment
                                                                                                  Judgment -   Page   3     of   8
DEFENDANT: Andrew Horn
CASE NUMBER: 4:10-cr-00065-BSM-13


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:
9 months.




     5!I'   The court makes the following recommendations to the Bureau of Prisons:

Recommended imprisonment at Yazoo City.




     5!I'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at  ---------                      •
                                                    a.m.           •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                               By
                                                                                            DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                 Judgment-Page      4     of
DEFENDANT: Andrew Horn
CASE NUMBER: 4:10-cr-00065-BSM-13
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a te1m of:
 4 years, less the term of imprisonment imposed.




                                                   MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic dnig tests thereafter, as detennined by the court.
                D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     ii You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A    Supervised Release
                                                                                                 Judgment-Page      5     of       8
DEFENDANT: Andrew Horn
CASE NUMBER: 4:10-cr-00065-BSM-13

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must rep011 to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are a1Tested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the pem1ission of the court.
12.   lfthe probation officer detennines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 38 ·-· Supervised Release
                                                                                         Judgment-Page    (3   of      8
  DEFENDANT: Andrew Horn
  CASE NUMBER: 4:10-cr-00065-BSM-13

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. After your term of incarceration, you must report immediately to a residential drug treatment facility under the guidance
and supervision of the U. S. Probation Office. Upon successful completion of residential treatment for 30 days, you shall
enter chemical free living for 60-90 days.

15. You must participate, under the guidance and supervision of the U.S. Probation Officer, in a substance abuse
treatment program which may include testing, out-patient counseling, and/or residential treatment. Further, you must
abstain from the use of alcohol throughout the course of supervision. You must pay for the cost of treatment at the rate of
$10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation
office. In the event you are financially unable to pay for the cost of the treatment, the co-pay requirement will be waived.

16. The probation officer will provide state officials with all information required under any sexual predator and sexual
offender notification and registration statutes and may direct the defendant to report to these agencies personally for
required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
DNA collection.

17. The defendant shall participate in sex offender treatment under the guidance and supervision of the probation office
and abide by the rules, requirements, and conditions of the treatment program including submitting to polygraph testing.
The defendant shall contribute to the costs of such treatment and polygraphs based on his ability to pay.
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                        Judgment - Page __7__   of     8
DEFENDANT: Andrew Horn
CASE NUMBER: 4:1 0-cr-00065-BSM-13
                                           CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment               Restitution                      Fine               AVAA Assessment*       JVT A Assessment**
TOTALS          $                           $                                $                  $                      $



0    The detem1ination of restitution is deferred until                          An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

0    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                               Total Loss***                               Restitution Ordered         Priority or Percentage




TOTALS                                $                             0.00           $_ _ _ _ _ _0_.0_0_


D     Restitution amount ordered pursuant to plea agreement $ - - - - - - - -

O     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the              0     fine       D restitution.
      D the interest requirement for the           0     fine         D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses arc required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 6   Schedule of Payments

                                                                                                        Judgment -   Page      8     of     8
 DEFENDANT: Andrew Horn
 CASE NUMBER:4:10-cr-00065-BSM-13


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    D Lump sum payment of$                                            due immediately, balance due

           D   not later than                               _ _ _ , or
           D   in accordance with        D    C,     D     D,  D E, or           D    F below); or

B    D     Payment to begin immediately (may be combined with                   •    C,    D D, or D F below); or
C    D     Payment in equal      _____________ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                 months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
          ________________________ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment during the term of supervised release will commence within    _ _ _ _ (e.g., 30 or 60 days) after release
           from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F    D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                        Joint and Several              Corresponding Payee,
     (including defendant 1111mbe1)                         Total Amount                          Amount                        if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, ( 5) fine principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and (10) costs, including
cost ofprosecuuon and court costs.
